                Case 18-12491-CSS              Doc 2099         Filed 09/30/20        Page 1 of 4




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al., 1                            :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Rachel O’Connor, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 21, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via first class mail and email on the Fee
Application Notice Parties Service List attached hereto as Exhibit A:

    •    Combined Monthly Fee Application of Prime Clerk LLC, Administrative Advisor to the
         Debtors, for Compensation for Services Rendered and Reimbursement of Expenses for the
         Period from July 1, 2020 through August 31, 2020 [Docket No. 2082]



                                     [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS       Doc 2099    Filed 09/30/20   Page 2 of 4




Dated: September 30, 2020
                                                        /s/ Rachel O’Connor
                                                        Rachel O’Connor
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 30, 2020, by Rachel O’Connor,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                            2
                                                                                SRF 46371
Case 18-12491-CSS   Doc 2099   Filed 09/30/20   Page 3 of 4




                       Exhibit A
                                                             Case 18-12491-CSS                Doc 2099              Filed 09/30/20        Page 4 of 4
                                                                                                     Exhibit A
                                                                                     Fee Application Notice Parties Service List
                                                                                        Served via first class mail and email

                 NAME                                    ATTENTION                                ADDRESS                          CITY      STATE POSTAL CODE                  EMAIL
Blank Rome LLP                              Attn: Kenneth J. Ottaviano            444 West Lake Street, Suite 1650           Chicago         IL   60606          kottaviano@blankrome.com
                                            Attn: Stuart M. Brown, Kaitlin                                                                                       stuart.brown@dlapiper.com
DLA Piper LLP (US)                          MacKenzie Edelman                     1201 North Market Street, Suite 2100       Wilmington      DE   19801          kaitlin.edelman@dlapiper.com
Katten Muchin Rosenman                      Attn: Geoffrey King, Partner          525 West Monroe Street                     Chicago         IL   60661-3693     geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC                Attn: M. Jacob Renick                 51 Seacord Road                            New Rochelle    NY   10804          jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP           Attn: Colin R. Robinson               919 North Market Street 17th Floor         Wilmington      DE   19801          crobinson@pszjlaw.com
Promise Healthcare Group, LLC               Attn: Andrew Hinkelman                999 Yamato Road, 3rd Floor                 Boca Raton      FL   33431          andrew.hinkelman@fticonsulting.com
                                            Attn: Andrew H. Sherman Boris I.                                                                                     asherman@sillscummis.com
Sills Cummis & Gross P.C.                   Mankovetskiy                          One Riverfront Plaza                       Newark          NJ   07102          bmankovetskiy@sillscummis.com
                                                                                  District of Delaware, J. Caleb Boggs
                                                                                  Federal Building, 844 King Street, Suite
The Office of the United States Trustee     Attn: Benjamin Hackman                2207, Lockbox 35                           Wilmington      DE   19801          benjamin.a.hackman@usdoj.gov
                                                                                                                                                                 john.tishler@wallerlaw.com
Waller Lansden Dortch & Davis, LLP          Attn: John Tishler , Katie Stenberg   511 Union Street, Suite 2700               Nashville       TN   37219          katie.stenberg@wallerlaw.com




         In re: Promise Healthcare Group, LLC, et al.
         Case No. 18-12491 (CSS)                                                                      Page 1 of 1
